IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                             : NO. 574
                                                   :
AMENDMENT OF THE PREAMBLE OF                       : JUDICIAL ADMINISTRATION DOCKET
THE CODE OF JUDICIAL CONDUCT                       :
                                                   :




                                                  ORDER

PER CURIAM

       AND NOW, this 30th day of June, 2022, pursuant to Article V, Section 10 of the
Constitution of Pennsylvania, IT IS ORDERED that:

      Section [8] of the Preamble to the Code of Judicial Conduct is amended in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective July 1, 2022.


Additions are shown in bold and are underlined.
Deletions are shown in bold and in brackets.